DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-14, 16-20, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9, 12, 14-17, 19-20 of U.S. Patent No. 10702163 (hereafter “the ‘163 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the present invention are directed to a device and method for measuring and monitoring esophageal tissue during an atrial ablation procedure, similarly, claims 1 and 17 of the ‘163 patent are directed to a method and a system which includes a device for measuring and monitoring intra cavitary tissue temperature. The devices recited in claim 1 of the present application and claim 1 of the ‘163 patent recite a catheter shaft comprising a lumen and an opening at the distal end of the catheter shaft; an expandable structure formed of an infrared transmissive material disposed on the distal end a region of the catheter shaft over the opening so that the opening is within fluid communication with the interior of the expandable structure; and a circuit board comprising an array of infrared sensors disposed within the lumen of the catheter shaft and exposed in the opening of the catheter shaft.
Claims 1 and 16 of the present invention further requires the temperature measurement monitoring being of esophageal tissue and the circuit board exposed within the opening creating a field of view of esophageal tissue through the opening for receiving infrared radiation emitted by the esophageal tissue. Similarly, claims 2 and 15 of the ‘163 patent recites the tissue the device is positioned adjacent to being esophageal tissue and the expandable structure being inflated with in an esophagus. Therefore, under the broadest reasonable interpretation that intracavitary tissue recited in the claims of the ‘163 patent is understood to be inclusive of esophageal tissue.
Claim 16 of the present invention reciting the step of introducing a distal region of the catheter shaft into the esophagus and orienting the opening of the catheter shaft toward target esophageal tissue; similarly, claim 17 of the ‘163 patent recites positioning the introducer device adjacent to an intracavitary tissue such that the opening of the catheter shaft is oriented toward the intracavitary tissue.
Claim 2 of the present application requires the expandable structure being configured to be restrained upon inflation such that a communication channel is provided between an exterior of the expandable structure and an inner surface of the esophagus; similarly, claim 14 of the ‘163 patent recites the expandable structure being selectively inflated so that the expandable structure is asymmetrically disposed on the catheter shaft to provide a communication channel between the expandable structure and the intracavitary tissue.
Claim 4 of the present application recites the expandable structure comprising a reinforcement feature configured to reinforce the communication channel between the exterior surface of the expandable structure and the esophageal tissue; similarly, claim 14 of the ‘163 patent recites expandable structure comprising a reinforcement feature configured to reinforce communication channel between the inflatable bladder and the intracavitary tissue
Claim 5 of the present application recites expandable structure being inflatable bladder configured to be inflated with air; similarly, claim 12 of the ‘163 patent recites expandable structure is inflatable bladder to be inflated with air.
Claims 6, 7, 8 of the present application recites the identical subject matter recited in claims 8, 15, 5, respectively, of the ‘163 patent.
Claims 9 and 18 of the present application recites each of the infrared sensors having circuitry configured to generate a signal indicative of temperature of the esophageal tissue; similarly claim 1 of the ‘163 patent recites the array of infrared sensors each having circuitry configured to generate a signal indicative of temperature of the intracavitary tissue.
Claims 10, 21 of the present application recites the identical subject matter recited in claims 7, 19, respectively, of the ‘163 patent.
Claims 11 and 19 of the present application recites further comprising software operatively coupled to the circuit board which is configured to cause a graphical user interface to display information indicative of temperature of the esophageal tissue based on the signal from the array of infrared sensors; similarly, claims 1 and 17 of the ‘163 patent recites instructions stored on a non-transitory computer readable media which when executed by a processor operatively coupled to the circuit board cause a graphical user interface to display information indicative of temperature of the intracavitary tissue based on the signal from the array of infrared sensors.
Claims 12 and 22 of the present application recites wherein the software is configured to cause the graphical user interface to trigger an alarm if the generated signal indicative of temperature of the esophageal tissue exceeds a predetermined threshold; similarly, claims 16 and 20 of the ‘163 patent recites the instructions stored on the non-transitory computer readable media when executed by the processor, further causes the graphical user interface to trigger an alarm if the generated signal indicative of temperature of the intracavitary tissue exceeds a predetermined threshold.
Claims 13, 14 of the present application recites the identical subject matter recited in claims 6, 9, respectively, of the ‘163 patent.
Claim 17 of the present application recites rotating the circuit board within the lumen of the catheter shaft to achieve a desired field of view; similarly, claims 8 and 17 of the ‘163 patent recite rotating the circuit board within the lumen of the catheter shaft to enhance the field-of-view and achieve a desired field of view, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US20140012155, hereafter “Flaherty”), in view of Chen et al. (US20160206373, hereafter “Chen”), further in view of Crowley (US5588432). 
Regarding claims 1 and 16, Flaherty discloses a device and a method for esophageal tissue temperature measurement and monitoring during an atrial tissue ablation procedure ([abstract], [0055], [0057], [0103] temperature measuring probe and method of producing a temperature map comprising temperature information of tissue proximate to tissue to be ablated), the device comprising:
a catheter shaft (110 in FIG. 13) comprising a lumen (“The probe may include one or more lumens, such as one or more lumens extending from the elongate member proximal end or other proximal portion to the elongate member distal end or other distal portion” [0028]) and a distal region end (“The elongate member includes a proximal portion and a distal portion” [0012] configured to be introduced into an esophagus ([0013] the device is configured for insertion into the esophagus), the catheter shaft further comprising an opening at the distal region (items 116 a-b, which ports on a distal end exposing at least a portion the lumen as shown on FIG. 14);
an expandable structure (“a balloon or other expandable device positioned on or in the elongate member [0028]) disposed on the distal region of the catheter shaft (“The one or more lumens may be configured as an inflation lumen, such as to inflate a balloon or other expandable device positioned on or in the elongate member,” [0028], see 185 a-b in FIG. 14); and
a circuit board comprising an array of infrared sensors (see cut-out portion in FIG. 14 which houses the transducer assembly as item 120), the circuit board disposed within the lumen of the catheter shaft (“This sensor array portion may include an integrated circuit, such as an integrated circuit including components selected from the group consisting of: multiplexing circuitry components; infrared detectors” [0016]) such that the array of infrared sensors is exposed in the opening ([0124] the sensor array 120 is positioned relative to the lens 122 covering the window in which the sensory array is positioned), creating a field of view of esophageal tissue through the opening for receiving infrared radiation emitted by the esophageal tissue ([0110], [0112], [0124] the sensors of the sensor array positioned relative to the lens covering the window and are configured to record infrared light information corresponding to a temperature range, the lens arranged over the sensory array to magnify or demagnify a viewed location and is used to expand/create a field of view of the esophageal tissue).
While Flaherty discloses a structure disposed on the distal end of the probe which is formed of an infrared transmissive material ([0019], [0122] lens 122 in FIG. 14 is a infrared transparent lens formed of a material such that infrared or other radiation passes through lens 122 to direct, focus or otherwise allow radiation to pass onto sensor assembly 120) and discloses a port being located in the opening with the sensor array and the port is connected to the disclosed fluid delivery lumen to deliver fluid to both the sensor array and is fluidly connected to provide inflation fluid such as to inflate the disclosed expandable structure ([0091] fluid delivery lumen 116 connected to fluid delivery port 105), but the expandable structure is not explicitly disclose as being formed of an infrared transmissive material disposed over the opening in the distal end such that the opening is in fluid communication with an interior of the expandable structure.
However, in the same field of surgical tissue temperature monitoring, Chen teaches an expandable structure formed of infrared transmissive material over the opening in the distal end ([0081], FIGS. 1, 13a depict balloon 24 having a transparent window for light transmission through the balloon disposed on the distal end of the catheter and covering the OCT imaging element) such that the opening is in fluid communication* with an interior of the expandable structure ([0116], FIG. 1, the imaging catheter comprises an imaging probe 18 disposed inside the cryoplasty/lumen delivery duct 20 so that both the imaging probe 18 and cryoplasty delivery duct/lumen 20 may lead to an be in fluid communication with the inflatable balloon 24 disposed at the distal end of catheter 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the expandable structure of the method and device disclosed by Flaherty with the expandable structure formed of infrared transmissive material over the opening in the distal end so that the opening having the sensor array is in fluid communication with an interior of the expandable structure as taught by Chen in order to provide of tissue deformation undergoing a temperature change by be imaged while introducing cryogenic fluid into the expandable structure to protect healthy tissue from being damaged ([0046] and [0128] of Chen) and so that the sensor array may be positioned at the desired orientation within the expandable structure when the expandable structure is inflated with fluid or gas (col. 16, lines 36-44 of Crowley).
*the limitation has been interpreted in accordance with applicant’s disclosure in FIGS. 3A-3C as filed which depict the imaging element disposed inside the fluid delivery lumen.
Regarding claim 2, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the expandable structure is configured to be restrained* upon inflation ([0012], [0031], [0148] see FIG. 14, the expandable structure when inflated is positioned asymmetrically within a lumen of a patient with relation to the center of the probe so that the sensor array may measure temperature at locations relatively orthogonal to shaft 110 and without directly contacting the wall of the esophagus by the balloon being asymmetrically inflated so that the exterior surface of the inflated balloon is in direct contact with the tissue being imaged of the interior of the esophagus) such that the expandable structure provides a communication channel** between an exterior surface of the expandable structure and an inner surface of the esophagus ([0030], [0109], FIG. 2C the opening of communication channel/port 116 is located on the exterior surface of the expandable structure including the window/lens 122 in order to deliver saline to remove debris such as blood and mucous from esophageal tissue from the lens 122 formed on the exterior surface expandable structure,  the debris such as blood and mucous from the esophageal tissue having been located between the exterior surface of the expandable structure between and an inner surface of the esophagus).
*the limitation has been interpreted in accordance with applicant’s disclosure in FIGS. 3B-3C as filed which depict the inflatable element as being restrained when inflated asymmetrically with relation to the bodily lumen.
**the term has been interpreted under the broadest reasonable interpretation to include, but not be limited to, all structures capable of facilitating any type of communication between an exterior surface of the expandable structure and an inner surface of the esophagus.
Regarding claim 3 and 9, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the communication channel is configured to facilitate displacement of fluid on a dorsal side of the esophagus ([0157]-[0158], FIGS. 14-16, Communication channel 116 displaces fluid located in the esophagus to prevent the presence of the debridement esophageal tissue from adversely impacting the field of view of the infrared sensors through lens 122. The communication channel 116 further includes a nozzle or other flow director (not illustrated) in order to direct the cleaning medium/saline to remove debris from another portion of expandable structure of the device and may further include a second port to also aid in cleaning debris from the other portion of the expandable structure of the device (not illustrated). Accordingly, one of skill in the art would understand that a flow director and/or a second port located on the expandable structure configured to dispense saline or some other cleaning medium may be understood to be located in a different position or to direct the flow of the cleaning medium away from portion of the expandable structure having the lens formed therein. Consequently, the other portion is understood by one of skill in the art to be inclusive of any other portion of the expandable structure including a portion of the expandable structure oriented normal to the dorsal side the esophagus. And by cleaning debris as including blood and mucous from this particular surface, fluid is then accordingly displaced on a dorsal side of the esophagus), while permitting continuous temperature measurement on a ventral side of the esophagus  ([0107] the probe is arranged in the patient esophagus so that the sensor array of infrared chips 120 is positioned to image along the ventral side of the patient esophagus proximate to the patient’s heart in order to provide temperature map information configured to prevent damage to the esophagus during the ablation procedure of the patient’s heart due to the proximity and potential contact between the heart and the esophagus of the patient).
Regarding claim 4, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the expandable structure comprises a reinforcement feature configured to reinforce the communication channel between the exterior surface of the expandable structure and the esophageal tissue ([0032], [0142]-[0145] the expandable structure additionally includes cages, a stent, or opposing fingers [reinforcement feature], so as to axially tension tissue [reinforce] to position partial circumferential lens 122 is positioned relative to sensor assembly relative to the sensor array placed within expandable structure by providing tension of the expandable structure against the esophageal tissue to remove or reduce a fold or divot, such as a fold or divot in esophageal tissue in order for the sensor array to the measure temperature of the patient).
Regarding claim 5, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the expandable structure is an inflatable bladder configured to be inflated with air ([0143] the expandable structure is a balloon, which may expand by filling with air).
Regarding claim 6, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the inflatable bladder is configured to be inflated in a pressure controlled manner ([0143] the inflatable bladder may be arranged in numerous forms while remaining configured to contact a patient's tissue such that force applied [pressure controlled] between shaft 110 and outer sheath 115 tensions the tissue between the inflatable bladder 185) within the esophagus such that the esophagus is not moved from its normal anatomical position relative to a heart ([0108], [0143] Device 100 has been advanced to the location shown in FIG. 2B, and rotated to the position at tissue locations of the Esophagus that are most proximate the patient's heart by the inflatable bladder positioned asymmetrically within a lumen of a patient to position the sensor array 120 to measure temperature at locations relatively orthogonal to shaft 110 and without contacting the wall of the Esophagus). 
Regarding claims 7 and 17, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the circuit board is configured to be slidably inserted* within the lumen of the catheter shaft (“Sensor assembly 120 is mechanically attached to and rotated by drive shaft 123 which is centrally positioned within the lumen of shaft 110 by guide bushing 12” [0118]), the circuit board further configured to be rotated (“This sensor array portion may include an integrated circuit, such as an integrated circuit including components selected from the group consisting of…rotational movement encoding components [configuring]” [0016]) within the lumen of the catheter shaft to enhance the field of view (“At least a portion of the sensor assembly may be rotated, such as a continuous 360° rotation to measure a full circumferential wall portion of luminal tissue. Partial rotations may be performed such as rotations of at least 90°; at least 180°; no more than 180°; and combinations of these. Rotations may be back and forth in a reciprocating motion (e.g. clockwise followed by counter clockwise rotations)” [0016]).
*the term has been interpreted in accordance with applicant’s disclosure in [0053] of the published application which describes “slidably” insertion the circuit board being to be rotatable/longitudinal rotation.
Regarding claim 8, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the circuit board is further configured to be fixed within the lumen of the catheter shaft ([0088], [0175] the sensory array 120 may include one or more optical components may be fixedly mounted in [the lumen] device 100 [catheter], and the sensor 121 of the sensory array 120 is fixedly mounted [within the cutout portion] to a distal end of drive shaft 123 which travels proximally through shaft 110).
Regarding claim 9, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein each of the infrared sensors has circuitry configured to generate a signal indicative of temperature of the esophageal tissue ([0097] Electronic module 150 process the information received from sensor assembly 120 to determine when a condition exists to activate the alarm transducer 157, which is a transducer selected from the group consisting of: an audible transducer, a visible transducer such as a light emitting diode (LED), a tactile transducer, or other element configured to generate an alert an operator of a condition such as an alarm, alert, warning, or other condition (hereinafter “alarm”) in which an operator of the system is to be notified [the alarm, alert, warning, or other condition  comprising the signal]. The alarm conditions may be adjustable, such as via a user interface, not shown, but integral to electronic module 150 or another component of system 10. The alarm conditions may be based on the current temperature map and/or a cumulative or other mathematically processed representation of values of the temperature map such as cumulative historic values of multiple patient locations).
Regarding claims 11 and 18-19, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses further comprising software operatively coupled to the circuit board configured to cause a graphical user interface to display information indicative of temperature of the esophageal tissue based on the signal from the array of infrared sensors ([0097] Module 150 may process the information received from sensor array on the circuit board 120 to determine when a condition exists in which alarm transducer is to be activated. Alarm conditions may be adjustable, such as via a user interface, not shown, but integral to electronic module 150 or another component of system 10 which provides current and historic temperature information for multiple patient locations, the information including but not limited to: current temperature; average temperature; maximum temperature; minimum temperature; slope of temperature change; and integration of temperature over time. The various types and forms of recorded and calculated temperature information can be presented to the operator via display 155 [graphical user interface], another display or memory component).
Regarding claims 12 and 22, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the software is configured to cause the graphical user interface to trigger an alarm if the generated signal indicative of temperature of the esophageal tissue exceeds a predetermined threshold ([0097] (“Electronic module 150 may include alarm transducer 157, such as a transducer selected from the group consisting of: an audible transducer, a visible transducer such as a light emitting diode (LED), a tactile transducer, or other element configured to alert an operator of a condition such as an alarm, alert, warning, or other condition (hereinafter “alarm”) in which an operator of the system is to be notified. Module 150 may process the information received from sensor assembly 120 to determine when a condition exists in which alarm transducer is to be activated).
Regarding claim 13, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the array of infrared sensors comprises at least one* of infrared sensitive thermopiles (“The sensor assembly may comprise a sensor type selected from the group consisting of: infrared detector or other infrared sensor such as a passive or active infrared sensor; thermocouple, thermopile such as a bolometer, thermister, thermochromic element, pyrometer, liquid crystal such as thermotropic liquid crystals; and combinations of these” [0014]).
*the limitation has been interpreted in the alternate, requiring the infrared sensors comprising infrared sensitive photodiodes; or requiring the infrared sensors comprising infrared sensitive transistors; or requiring the infrared sensors comprising infrared sensitive photocells; or requiring the infrared sensors comprising infrared sensitive thermopiles.
Regarding claim 14, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the circuit board further comprises one or more orientation markers configured to be viewable under fluoroscopy (“Shaft 110 includes marker 114 a and marker 114 b, proximal and distal, respectively, to sensor assembly 120. Markers 114 a and 114 b are typically radiopaque markers that are visible to visualization instrument 210 of FIG. 2 a. Alternatively or additionally, markers 114 a and 114 b may be markers selected from the group consisting of: ultrasonically reflective markers; electromagnetic markers; visible markers; and combinations of these.” [0108] and “Surrounding lens 122 are circumferential markers 114 a and 114 b, proximal and distal to lens 122, typically radiopaque markers used to identify the position of sensor assembly 120 under fluoroscopy.” [0117]).
Regarding claims 15 and 23, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the expandable structure comprises an inflatable bladder having an oval cross section configured to conform to an inside of the esophagus (see oval shape cross in FIG. 11).
Regarding claim 20, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses further comprising adjusting the atrial tissue ablation procedure based on the information indicative of temperature of the target esophageal tissue to avoid esophageal injury ([0041] signal analyzer may compare temperature information to a library of data, such as a library including a safety map of data and also include an alert assembly, configured to alarm and/or adjust an energy delivery of ablation energy to be as adjustable to adjust levels of temperature thresholds and/or temperature rise thresholds.).
Claim 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, in view of Chen and Crowley, as applied to claims 1 and 16, 18 above, further in view of Chopra et al. (US20070239062, hereafter “Chopra”).
Regarding claims 10 and 21, Flaherty, substantially discloses all the limitations of the claimed invention, specifically, Flaherty discloses wherein the circuitry is configured to generate the signal indicative of temperature of the esophageal tissue by amplifying the signal (“Sensor assembly 120 may include integrated circuitry, such as to perform one or more of the following functions: amplify signals” [0123]), filtering the signal (“filter signals” [0123]), perform an error detection for temperature of the array of infrared sensors (“The probe may include an error detection assembly, such as an error detection assembly configured to alarm if a temperature outside of an expected range is detected. The error detection assembly may be further configured to compensate for outlier data, wherein an alarm state is avoided if an outlier is suspected or confirmed.” [0043]), and convert the signal to a digital serial stream (“convert electrical signals to optical signals for fiber optic transmission.” [0123]), but does not explicitly disclose performing compensation for local actual temperature of the array of infrared sensors.
However, in the same field of endeavor, Chopra teaches performing compensation for temperature of the array of infrared sensors (“the compensation for errors in the baseline temperature estimate and errors related to susceptibility artifacts, and the correction for such errors in conformal thermal therapy of the prostate and similar organs” [0012] and “calculate in advance the baseline temperature distribution in the prostate gland due to inserted devices under various appropriate conditions. It can be shown that close to steady state temperature distributions are achieved within a few minutes after device insertion and/or cooling. These distributions can be measured previously under similar conditions or calculated and used to compensate the baseline image. This technique enables acquisition of reference images at any time during treatment, but is dependent on the similarity between the conditions during treatment and the calculations used to determine the baseline temperature distribution” [0108])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Flaherty with performing compensation for temperature of the array of infrared sensors as taught by Chopra to provide to provide accurate measurement of the temperature distribution in the target tissue during thermal therapy which can enhance the accuracy of quantitative temperature measurements during thermal therapy, and provide greater capability to evaluate the errors associated with various approaches ([0021] of Chopra).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793